Case: 14-10725      Document: 00513183957         Page: 1    Date Filed: 09/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10725
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

VENCENT SCALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-231-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Vencent Scales pled guilty to theft of government funds and was
sentenced to 60 months of imprisonment and a three-year term of supervised
release. The district court also ordered Scales to pay restitution of $29,427.37,
to be payable immediately, but noted that nonpayment will not be a violation
of Scales’s conditions of supervised release. In this appeal, Scales challenges




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10725     Document: 00513183957      Page: 2    Date Filed: 09/08/2015


                                  No. 14-10725

the district court’s restitution order, arguing that the district court failed to
adequately consider his financial circumstances or ability to pay restitution.
      While a restitution order is generally reviewed for an abuse of discretion,
because Scales failed to raise the issue in the district court, review is for plain
error only. See United States v. Arledge, 553 F.3d 881, 900 (5th Cir. 2008). To
demonstrate plain error, Scales must show a forfeited error that is clear or
obvious and that affects his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). An error is not clear or obvious if it is subject to
reasonable debate. United States v. Ellis, 564 F.3d 370, 377–78 (5th Cir. 2009).
If Scales makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. See Puckett, 556 U.S. at 135.
      We need not determine whether the district court erred in this case,
because, even assuming error, any error was not clear or obvious. Based on
the cases cited by the parties in their briefs, the issue is, at the very least,
subject to reasonable debate. Thus, Scales’s challenge to the district court’s
restitution order fails. See Puckett, 556 U.S. at 135; Ellis, 564 F.3d at 377–78.
      AFFIRMED.




                                         2